Case 1:18-mj-00152-MU *SEALED*  Document
                       Document 1-2        1-1 *SEALED*
                                     Filed 12/10/18 Page 1Filed
                                                           of 1712/10/18
                                                                   PageID Page 1 of 17
                                                                          #: <pageID>
                                    PageID #: 2
Case 1:18-mj-00152-MU *SEALED*  Document
                       Document 1-2        1-1 *SEALED*
                                     Filed 12/10/18 Page 2Filed
                                                           of 1712/10/18
                                                                   PageID Page 2 of 17
                                                                          #: <pageID>
                                    PageID #: 3
Case 1:18-mj-00152-MU *SEALED*  Document
                       Document 1-2        1-1 *SEALED*
                                     Filed 12/10/18 Page 3Filed
                                                           of 1712/10/18
                                                                   PageID Page 3 of 17
                                                                          #: <pageID>
                                    PageID #: 4
Case 1:18-mj-00152-MU *SEALED*  Document
                       Document 1-2        1-1 *SEALED*
                                     Filed 12/10/18 Page 4Filed
                                                           of 1712/10/18
                                                                   PageID Page 4 of 17
                                                                          #: <pageID>
                                    PageID #: 5
Case 1:18-mj-00152-MU *SEALED*  Document
                       Document 1-2        1-1 *SEALED*
                                     Filed 12/10/18 Page 5Filed
                                                           of 1712/10/18
                                                                   PageID Page 5 of 17
                                                                          #: <pageID>
                                    PageID #: 6
Case 1:18-mj-00152-MU *SEALED*  Document
                       Document 1-2        1-1 *SEALED*
                                     Filed 12/10/18 Page 6Filed
                                                           of 1712/10/18
                                                                   PageID Page 6 of 17
                                                                          #: <pageID>
                                    PageID #: 7
Case 1:18-mj-00152-MU *SEALED*  Document
                       Document 1-2        1-1 *SEALED*
                                     Filed 12/10/18 Page 7Filed
                                                           of 1712/10/18
                                                                   PageID Page 7 of 17
                                                                          #: <pageID>
                                    PageID #: 8
Case 1:18-mj-00152-MU *SEALED*  Document
                       Document 1-2        1-1 *SEALED*
                                     Filed 12/10/18 Page 8Filed
                                                           of 1712/10/18
                                                                   PageID Page 8 of 17
                                                                          #: <pageID>
                                    PageID #: 9
Case 1:18-mj-00152-MU *SEALED*  Document
                       Document 1-2       1-1 *SEALED*
                                    Filed 12/10/18 Page 9Filed
                                                          of 1712/10/18
                                                                  PageID Page 9 of 17
                                                                         #: <pageID>
                                   PageID #: 10
CaseCase
    1:18-mj-00152-MU  *SEALED*
         1:18-mj-00152-MU      Document
                           Document      1-1 *SEALED*
                                    1-2 Filed           Filed10
                                              12/10/18 Page   12/10/18 Page 10
                                                                of 17 PageID #: of 17
                                  PageID  #: 11
                                    <pageID>
CaseCase
    1:18-mj-00152-MU  *SEALED*
         1:18-mj-00152-MU      Document
                           Document      1-1 *SEALED*
                                    1-2 Filed           Filed11
                                              12/10/18 Page   12/10/18 Page 11
                                                                of 17 PageID #: of 17
                                  PageID  #: 12
                                    <pageID>
CaseCase
    1:18-mj-00152-MU  *SEALED*
         1:18-mj-00152-MU      Document
                           Document      1-1 *SEALED*
                                    1-2 Filed           Filed12
                                              12/10/18 Page   12/10/18 Page 12
                                                                of 17 PageID #: of 17
                                  PageID  #: 13
                                    <pageID>
CaseCase
    1:18-mj-00152-MU  *SEALED*
         1:18-mj-00152-MU      Document
                           Document      1-1 *SEALED*
                                    1-2 Filed           Filed13
                                              12/10/18 Page   12/10/18 Page 13
                                                                of 17 PageID #: of 17
                                  PageID  #: 14
                                    <pageID>
CaseCase
    1:18-mj-00152-MU  *SEALED*
         1:18-mj-00152-MU      Document
                           Document      1-1 *SEALED*
                                    1-2 Filed           Filed14
                                              12/10/18 Page   12/10/18 Page 14
                                                                of 17 PageID #: of 17
                                  PageID  #: 15
                                    <pageID>
CaseCase
    1:18-mj-00152-MU  *SEALED*
         1:18-mj-00152-MU      Document
                           Document      1-1 *SEALED*
                                    1-2 Filed           Filed15
                                              12/10/18 Page   12/10/18 Page 15
                                                                of 17 PageID #: of 17
                                  PageID  #: 16
                                    <pageID>




                                           10th
                        Digitally signed by P. Bradley Murray
                        DN: cn=P. Bradley Murray, o, ou=United States
P. Bradley Murray       Magistrate Judge,
                        email=bradley_murray@alsd.uscourts.gov, c=US
                        Date: 2018.12.10 11:26:14 -06'00'
CaseCase
    1:18-mj-00152-MU  *SEALED*
         1:18-mj-00152-MU      Document
                           Document      1-1 *SEALED*
                                    1-2 Filed           Filed16
                                              12/10/18 Page   12/10/18 Page 16
                                                                of 17 PageID #: of 17
                                  PageID  #: 17
                                    <pageID>
CaseCase
    1:18-mj-00152-MU  *SEALED*
         1:18-mj-00152-MU      Document
                           Document      1-1 *SEALED*
                                    1-2 Filed           Filed17
                                              12/10/18 Page   12/10/18 Page 17
                                                                of 17 PageID #: of 17
                                  PageID  #: 18
                                    <pageID>
